IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30464
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICHARD STEPHEN OLIVARES,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 97-CR-149-ALL-K
                       --------------------
                         February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Richard Stephen Olivares appeals the sentence he received as

a result of his guilty-plea conviction for possession of a false

resident alien card in violation of 18 U.S.C. § 1546(a).

Olivares argues that pursuant to Jones v. United States, 526 U.S.

227 (1999), use of a false identification to facilitate drug

trafficking is a separate offense from the offense with which he

was charged and, therefore, must be alleged in the indictment.

Olivares did not raise this issue at the district court level;

therefore our review is limited to the plain error standard.     See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-30464
                               -2-

United States v. Meshack, 225 F.3d 556, 575 (5th Cir. 2000),

petition for cert. filed, (U.S. Nov. 26, 2000)(No. 00-7246).   As

neither we nor the Supreme Court has applied Jones in

interpreting the provisions of 18 U.S.C. § 1546(a), Olivares

cannot demonstrate plain error on the part of the district court.

See United States v. Rios-Quintero, 204 F.3d 214, 219 (5th Cir.),

cert. denied, 121 S.Ct. 301 (2000).

     AFFIRMED.